Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of recognition sequences SEQ ID NO: 34, 89, nuclease subunit SEQ ID NO: 155 (7-153 and 198-344), and SEQ ID NO: 170 (198-344, and 215-270) in the reply filed on 2/2/2022 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites intron 1 followed by specific sequences in parenthesis, SEQ ID NO: 74 and SEQ ID NO: 96.  It is unclear whether the recited sequences in parenthesis is part of the claim limitation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-13, 17, 19-23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention:
The claims are drawn to a method for treating a subject, including human, having a nucleotide repeat expansion disorder, wherein the nucleotide repeat expansion may be in any gene of interest, said method comprising delivering to target cells two engineered nucleases that 
The scope of the claim:
The claim scope is rather broad.  The broadest claim encompasses treating a wide range of nucleotide repeat expansion disorders at different locus with different size repeats in the genome by using any type of nuclease to perform the cleavage and ligation steps as claimed.
The teaching from the specification and presence of working examples:
The specification teaches, by giving working example, generating engineered meganucleases that recognizes and cuts FXN intron 1 upstream and downstream of the GAA trinucleotide repeat, wherein said nucleases comprises an N-terminal nuclease localization signal from SV40, a first meganuclease subunit, a linker sequence, and a second meganuclease subunit.  The specification demonstrates that said nuclease may cleave recognition sequences in CHO reporter cell lines that comprises GFP with inserted recognition sequences, and HEK-293 cells genomic sequences.  The specification teaches two engineered nucleases FXN-3-4 and FXN5-6 produce compatible overhangs, which directs re-ligation in 20/38 clones of HEK-293 cells. The specification also demonstrates that this pair of meganucleases can delete the trinucleotides in GM3816, fibroblast derived from a patient homozygous for the expansion in FXN gene, ranging from 10.5-21.4 post transfection, wherein the precision end joining exceeding 83% in all samples.  The specification teaches generation of meganucleases that targets 5’ and 3’ of GGGGCC hexanucleotides in C9ORF72 gene ORF7-8 and ORF9-10, ORF11-12, ORF13-14, and delete hexanucleotides in HEK 293 cells, and relegates the overhangs.  However, the specification does not demonstrate whether said nucleases may achieve deletion of the expansion nucleotide in vivo such as a whole organism.  The specification also fails to demonstrate whether the method may be used to treat any nucleotide repeat disorder in human.  As such, whether such a method may be used to treat a wide range of nucleotide repeat disorder in human subject is unpredictable.  Further, the specification’s disclosure is limited to engineering one type of nuclease, meganuclease, to perform the cleaving and relegation as claimed.  
The state of prior art and the level of predictability in the art:  
The state of art at the time of filing regarding how to treat nucleotide expansion disorder using engineered nuclease as underdeveloped.  In a review published just a month before the filing of the present application, Richard 2015 (IDS) teaches experiments aimed at shortening trinucleotide repeat tracts using highly specific endonuclease is promising but scarce despite the success to generate engineered nucleases in four major family to engineer eukaryotic genomes (see page 179, 1st col., 1st  paragraph).  Richard teaches that development of new meganuclease that recognize repeated sequences is challenging because the efficacy of such meganucleases is not correlated in cell culture to their activity in transiently transfected substrates, and “given the probable structured nature of trinucleotide repeats in vivo, development of a meganuclease that can efficiently target such repeats seems unlikely.”(page 180, 1st col., lines 16-18).  Richard also indicates using ZFN has the limitation of lack of specificity (see page 181, 1st col., 1st paragraph), whereas CRISPR has two major obstacles for use in removing repeat nucleotide including the requirement of presence of a PAM in the target DNA, and formation of secondary structures within the guide RNA itself.  Richard states “given these obstacles, trying to design a CRISPR-Cas9 to target and shorten a trinucleotide repeat tract may not be practical or even feasible.”(see page 182, 1st col., last paragraph).  Richard also teach that choice of a vector for delivering the nuclease to human patients is a significant challenge because some disorders involves many different types of cells need to be targeted, whereas both safety and efficacy may be a concern (see page 183, 1st col., last paragraph).  Richard teach that additional experiments in mammalian cells are needed in for order to validate preliminary results, and there is no proof-of-concept study in an animal model has been published, rendering the possibility of shortening trinucleotide repeats in vivo still highly speculative (see page 184, 1st col, 3rd paragraph). 
Babacic et al. (PLOS one, 2019, pages 1-32) reviewed CRISPR gene editing as potential treatment of nucleotide repeat expansion disease in 2019.  Babacic et al. teach myotonic dystrophy (DM1) is caused by a CTG trinucleotide repeat expansion in the DMPK gene, whereas DM2 is caused by a CCTG tetranucleotide repeat expansion in intron 1 of the CNBP (page 17, lines 1-3). Babacic et al. teach while it is ideal to excise the expanded nucleotide repeats in the DMPK and CNBP gene, long repeats are difficult to delete and HDR has low efficiency (page 17, 2nd paragraph, lines 1-4).  Babacic et al. teach that more in vivo studies are required in order to demonstrate the efficacy and safety of gene editing strategies using CRISPR for DM (page 18, 2nd paragraph, lines 8-12).  Another trinucleotide repeats expansion disorder, Huntington’s disease, is caused by CAG repeats.  Babacic et al. teach deletion of the CAG using CRISPR has been attempted in mouse models, however, the specificity of the CRISPR gene editing still remains as an issue (page 21, 2nd col., lines 6-7).  Regarding Friedreich’s ataxia (FRDA) caused by GAA repeats expansion, Babacic et al. teach reduction in FXN levels with CRISPR has been demonstrated in FRDA, but whether it can lead to reversal or improvement (treatment) of the disease symptom is yet to be investigated.  Restoration of frataxin levels might not be of use if there is already a substantial degeneration of neural structures (page 22, 4th paragraph).  
The amount of experimentation needed:
Based on the limitation and technical issues existed in the prior art at the time of filing, one would have to rely solely on the teaching from the present specification to practice the method as claimed.  However, as discussed above, the specification only provides guidance on how to removing nucleotide repeats in cultured cell, but not in animal model and/or human subject.  The specification does not teach how to overcome the art recognized unpredictability such as design nucleases from different families and nuclease delivery as protein or nucleic acid encoding said protein to an organism to achieve therapeutic treatment as claimed.  Removing nucleotide repeats in cultured cells does not correlate with a nucleotide repeat expansion disease in a subject because the cells does not provide symptoms exists in a subject wherein it may be assessed to determine whether the subject is being treated.  A skilled artisan would thus need to engage in undue experimentation to practice the method as claimed.  Therefore, the claimed method is not enabled at the time of filing.
Note: the elected recognition sequences, SEQ ID NO: 34, 89, and engineered meganuclease comprising SEQ ID NO: 155 and 170 are free from prior art. 
The claims that comprise said elected sequences would be enabled if directed to method of removing trinucleotide repeat expansion in FXN gene in cultured cell model.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636